Case 2:20-cv-08939-GW-E Document 14 Filed 01/25/21 Page 1 of 3 REMAND     / JS-6
                                                               Page ID #:310




  1

  2

  3

  4

  5

  6

  7

  8                            UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
      WORREN JACKSON, on behalf of                CASE NO. CV 20-8939-GW-Ex
 11 himself, all others similarly situated,
      and on behalf of the general public,        ORDER GRANTING JOINT
 12                                               STIPULATION TO REMAND
                  Plaintiff,
 13
            vs.
 14
      LMS TRANSPORTATION LLC;
 15 GREG SOUTHERN; ANDREA
      SOUTHERN; and DOES 3-100,
 16
                   Defendants.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO REMAND
Case 2:20-cv-08939-GW-E Document 14 Filed 01/25/21 Page 2 of 3 Page ID #:311




  1                                             ORDER
  2

  3        Based on the foregoing stipulation of the Parties, and good cause appearing for
  4 the same, it is hereby ordered that this action, Jackson et al. v. LMS Transportation,

  5 LLC et al., C.D. Cal. Case No. 2:20-cv-08939-GW-E, be remanded back to the Los

  6 Angeles County Superior Court to pursue approval of the Parties’ proposed class

  7 action settlement reached, without waiver or limitation of Defendants’ right to remove

  8 the action to federal court if such settlement is not approved.

  9

 10        IT IS SO ORDERED.
 11

 12

 13 Dated: January 25, 2021                  __________________________________
 14
                                             HON. GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


                                                2
                       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO REMAND
Case 2:20-cv-08939-GW-E Document 14 Filed 01/25/21 Page 3 of 3 Page ID #:312




  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                CERTIFICATE OF SERVICE
